 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
         ADAM MORALES,                                    CASE NO. C19-948RSM
 9

10                    Petitioner,                         ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
11            v.
12       STATE OF WASHINGTON,
13
                      Respondent.
14

15
             This matter is before the Court on the Report and Recommendation (“R&R”) of the
16

17   Honorable Brian A. Tsuchida, United States Magistrate Judge, (Dkt. #8) and the Objections filed

18   by Petitioner. Dkt. #9. The R&R accurately details the requirement for Petitioner to exhaust his

19   state court remedies prior to initiating this federal habeas corpus petition. Dkt. #8 at 1–3.
20   Petitioner’s Objections do not address this essential issue,1 and do not otherwise make relevant
21

22
     1
       The closest that Petitioner comes is noting that exhaustion is not required where “there is an
23   absence of available State corrective process” or “circumstances exist that render such process
     ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B)(i)–(ii). But
24   Petitioner provides only a conclusory argument that “[s]ince Article I section 26 of the
25   Washington State Constitution directly violates Petitioner’s United States civil and constitutional
     rights [by not requiring a grand jury in every case], there is ‘no available state corrective process’
26   and ‘circumstances do exist that render such process ineffective to protect[’] such rights.” Dkt.
     #9 at 7. This conclusory argument does nothing to demonstrate that Petitioner actually lacks
     adequate state court remedies.


     ORDER – 1
     legal arguments that conflict with the R&R. Upon this Court’s de novo review the Court agrees
 1

 2   with the reasoning of the R&R and nothing contained in the Objections or record herein causes

 3   the Court to question the R&R.

 4          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
 5
     United States Magistrate Judge, Petitioner’s Objections, and the remaining record, the Court
 6
     finds and ORDERS:
 7
        1. The Court ADOPTS the Report and Recommendation (Dkt. #8);
 8
        2. Petitioner’s federal habeas petition (Dkt. #4) is DENIED and DISMISSED without
 9

10          prejudice;

11      3. Petitioner is DENIED issuance of a certificate of appealability;
12      4. To the extent Petitioner has sought leave to proceed in forma pauperis, the Court DENIES
13
            that request as moot;
14
        5. This action is CLOSED.
15
        6. The Clerk is directed to send copies of this Order to the parties and to Judge Tsuchida.
16

17          Dated this 24 day of July, 2019.

18

19                                               A
                                                 RICARDO S. MARTINEZ
20                                               CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26




     ORDER – 2
